Case: 14-12429   Date Filed: 09/11/2015   Page: 1 of 23


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     _________________________

                            No. 14-12429
                     _________________________

                   D.C. Docket No. 5:13-cv-00390-CAR



DAVID A. DANIEL,


                                                     Plaintiff-Appellant,

                                  versus


HANCOCK COUNTY SCHOOL DISTRICT,
RICHARD MAYWEATHER,
TAMPA LEWIS,
PATRICK L. WILLIAMS,
KENDREZ MAYWEATHER,

                                                     Defendant-Appellees.


                     __________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                    __________________________

                           (September 11, 2015)
              Case: 14-12429     Date Filed: 09/11/2015    Page: 2 of 23


Before ED CARNES, Chief Judge, ROSENBAUM, Circuit Judge, and SMITH, *
District Judge.

PER CURIAM:

      In this case, members and coaches of two high-school football teams and

sheriff’s officers tasked with keeping the peace during a high-school football game

were embroiled in an altercation that left Plaintiff-Appellant David Daniel

seriously injured.    Daniel contends that his injuries resulted from Appellees

Hancock County School District and Hancock County off-duty sheriff’s deputies

Richard Mayweather, Tampa Lewis, and Patrick L. Williams’s violation of his

Fourteenth Amendment substantive-due-process right to bodily integrity.

Although the injuries Daniel described were serious, they do not implicate the

constitutional protections of the Fourteenth Amendment. After careful review, and

with the benefit of oral argument, we therefore affirm the district court’s dismissal

of David Daniel’s complaint.

                                           I.

      David Daniel (“Daniel”) was employed by the Warren County School

District as a teacher and the head football coach at Warren County High School




      *
         The Honorable C. Lynwood Smith, Jr., United States District Court Judge for the
Northern District of Alabama, sitting by designation.
                                                2
               Case: 14-12429      Date Filed: 09/11/2015     Page: 3 of 23


(“Warren”).1     Warren’s football team was scheduled to play against Hancock

Central High School (“Hancock”) on October 14, 2011, for Hancock’s

homecoming game. Hancock was a member school of the Hancock County School

District (“District”).

       In the time leading up to the game, several incidents occurred, elevating the

risk of violence at the game. First, Daniel had replaced the former Warren football

coach, who was subsequently hired as an assistant coach for Hancock’s football

team. Hancock’s coaching staff and team saw the game as an opportunity to “get

even” for what they believed had been the wrongful termination of their new

colleague from the Warren football team.

       Second, on October 7, 2011, one week before the game, members of the

Warren football team attended a football game between Hancock and another high

school. After that game, members of the Warren and Hancock football teams were

involved in a verbal altercation that required law-enforcement intervention and

culminated in the handcuffing of at least one player.

       Third, in the week leading up to the game between Warren and Hancock,

students and athletes from the two schools exchanged text messages and other

communications taunting and threatening each other and warning of possible



       1
         Since we consider whether the district court properly granted Defendants’ motion to
dismiss and denied Daniel’s motion to amend, we take the information in this section from
Daniel’s proposed amended complaint and present it in the light most favorable to Daniel.
                                              3
               Case: 14-12429      Date Filed: 09/11/2015      Page: 4 of 23


conflict at the game. Finally, Warren directly notified the District that it had

concerns about the security that would be provided at the game, and a Warren

County law-enforcement officer inquired into the security measures that would be

employed. The District advised the Warren County law-enforcement officer that

twelve officers from the Hancock Sheriff’s Department and the Sparta Police

Department (the local city police department) would be at the game.

       On October 14, 2011, Warren and Hancock played the football game.

Despite the District’s statement that twelve officers would be present, only four

off-duty sheriff’s officers—Officers Richard Mayweather, Tampa Lewis, and

Patrick L. Williams (collectively, “Officers”), who were all residents of Hancock

County at the time—performed security at the game. Warren won the game by a

score of 21-2, and at least one player was ejected for fighting during the game.

       After the game, the Hancock players and coaches remained on the field

while the Warren players and coaches exited. Before walking off the field with the

Warren players, Daniel angered the Hancock players and coaches by approaching

them to congratulate them on their well-played game.

       While the Warren players walked to the locker room, at least two Hancock

players, including Kendrez Mayweather (“Student Assailant”),2 followed and

taunted them. One of the Warren players responded to the Hancock players’

       2
        Kendrez Mayweather, the Student Assailant, is unrelated to Defendant-Appellee Officer
Richard Mayweather.
                                            4
               Case: 14-12429   Date Filed: 09/11/2015   Page: 5 of 23


taunts, and the Student Assailant and other Hancock players rushed towards the

Warren players. A fight ensued between the two football teams.

      The Officers, who had been walking with the Hancock players as they left

the field, ran in front of the Hancock players as the two teams advanced towards

each other. When the two teams reached each other, the Officers sprayed the

Warren players with pepper spray. In Daniel’s view, the Officers did not spray the

Warren players for any legitimate law-enforcement purpose but intended to injure

and disable the Warren players in order to assist the Hancock players in the

altercation.

      During the altercation, the Student Assailant intentionally struck a Warren

player who had fallen to the ground after being peppered sprayed by the Officers.

When the Warren player attempted to get up, the Student Assailant readied himself

to strike the Warren player again. Daniel then positioned himself in front of the

Student Assailant and yelled, “What are you doing?” In response, the Student

Assailant intentionally struck Daniel in the face and head with a helmet. Daniel

sustained serious and permanent injuries as a result.

      The District took no action against the Officers or Student Assailant for their

roles in the altercation and publicly expressed approval of the Officers’ and

Student Assailant’s actions. The District also filed false charges against Daniel in

relation to the altercation and sought to have the Georgia Professional Standards

                                          5
                 Case: 14-12429       Date Filed: 09/11/2015      Page: 6 of 23


Commission revoke or suspend Daniel’s certification as an educator. The Georgia

High School Association, of which both Hancock and Warren are members,

investigated the incident and imposed penalties against Hancock.                   Hancock

appealed the imposition of penalties and lost.

                                                II.

      On October 13, 2013, Daniel filed a complaint in the Middle District of

Georgia that alleged federal and state claims. In particular, Daniel asserted claims

under § 1983 against the District and the Officers (collectively, “Appellees”) for

violating Daniel’s Fourteenth Amendment right to bodily integrity and state tort

claims against the Officers and the Student Assailant.3                 The District and the

Officers (collectively), respectively, each filed a motion to dismiss under Rule

12(b)(6), Fed. R. Civ. P. Daniel timely responded in opposition and also filed a

motion for leave to file an amended complaint, attaching a proposed amended

complaint.

      Basing its review on Daniel’s proposed amended complaint, the district

court granted Appellees’ motions to dismiss Daniel’s federal claims without

prejudice. The court also concluded that further amendments of the complaint

would be futile, so it denied Daniel’s motion to amend his complaint. Having

dismissed Daniel’s federal claims, the district court declined to exercise


      3
          The Student Assailant did not answer the complaint and is in default.
                                                6
                 Case: 14-12429     Date Filed: 09/11/2015   Page: 7 of 23


supplemental jurisdiction over Daniel’s state-law claims and dismissed his state-

law claims without prejudice.

          For the reasons set forth below, we now affirm.

                                            III.

          We review de novo a district court’s dismissal of a complaint for failure to

state a claim upon which relief may be granted. Resnick v. AvMed, Inc., 693 F.3d

1317, 1324 (11th Cir. 2012). Similarly, in instances “when the district court denies

the plaintiff leave to amend due to futility, we review the denial de novo because it

is concluding that as a matter of law an amended complaint ‘would necessarily

fail.’”     Freeman v. First Union Nat., 329 F.3d 1231, 1234 (11th Cir. 2003)

(quoting St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198 F.3d 815,

822 (11th Cir. 1999)).

          As for the district court’s decision not to exercise supplemental jurisdiction,

we review that for abuse of discretion. Parker v. Scrap Metal Processors, Inc.,

468 F.3d 733, 738 (11th Cir. 2006).

                                            IV.

          The “first step [in evaluating a § 1983 claim] should [be] to identify the

precise constitutional violation charged . . . and to explain what the violation

requires.” Franklin v. Curry, 738 F.3d 1246, 1250 (11th Cir. 2013). Daniel’s

proposed amended complaint (the “Complaint”) alleges that Appellees violated his

                                             7
               Case: 14-12429        Date Filed: 09/11/2015      Page: 8 of 23


Fourteenth Amendment substantive-due-process right to bodily integrity by failing

to protect him. 4 He premises his claim on the Officers’ use of pepper spray against

the Warren players during the altercation and on the District’s failure to provide

proper security at the game and failure to properly train and supervise the Officers.

       In this section, we address Daniel’s claim as it relates to the Officers.

Where, as here, a plaintiff claims a violation of substantive due process, “[a]s a

general rule, to prevail . . . a plaintiff must prove that a defendant’s conduct

‘shocks the conscience.’” Nix v. Franklin Cty. Sch. Dist., 311 F.3d 1373, 1375

(11th Cir. 2002) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 846-47, 118

S. Ct. 1708, 1717 (1998)). In non-custodial circumstances like those at issue in

this case, this standard is exceedingly high:            “only a purpose to cause harm

unrelated to the legitimate object of [law enforcement] . . . satisf[ies] the element

of arbitrary conduct shocking to the conscience, necessary for a due process

violation.” Cty. of Sacramento, 523 U.S. at 836, 118 S. Ct. at 1711-12. When

considering abusive executive action, the Supreme Court has stressed time and

again that “only the most egregious official conduct” qualifies as “‘arbitrary in the

constitutional sense[.]’” Id. at 846, 118 S. Ct. at 1716 (quoting Collins v. Harker

Heights, 503 U.S. 115, 129, 112 S. Ct. 1061, 1071 (1992)). Force is conscience-


       4
          Although the district court denied Daniel’s motion to amend, in ruling on the motion to
dismiss the court considered the proffered amendment as though it had been allowed. For this
reason and because Daniel conceded in his motion to amend that the original complaint was
deficient, we base our review on Daniel’s proposed amended complaint.
                                                8
               Case: 14-12429   Date Filed: 09/11/2015   Page: 9 of 23


shocking under the Fourteenth Amendment only where it is used “maliciously and

sadistically to cause harm.” Fennell v. Gilstrap, 559 F.3d 1212, 1217 (11th Cir.

2009). “[T]his standard ‘is to be narrowly interpreted and applied,’ such that ‘even

intentional wrongs seldom violate the Due Process Clause.’” Doe v. Braddy, 673

F.3d 1313, 1318 (11th Cir. 2012) (quoting White v. Lemacks, 183 F.3d 1253, 1259

(11th Cir. 1999), and Waddell v. Hendry Cty. Sheriff’s Office, 329 F.3d 1300, 1305

(11th Cir. 2003)).

      Daniel’s Complaint stated that the Officers “purposefully and intentionally

pepper sprayed the Warren County players for purposes of injuring the Warren

County players, disabling them, and assisting the Hancock Central players in their

fight with the Warren County players.” It then conclusorily asserted that the

Officers’ conduct was the “direct and proximate” cause of Daniel’s constitutional

deprivation.

      These allegations suffer from two major problems. First, the Complaint did

not allege that the Officers intended to harm Daniel in particular. And second,

even if it were amended to do so, as terrible as the allegations are, they would not

satisfy the standard in this Circuit of governmental conduct that “shocks the

conscience.” We address each deficiency in turn.

      With regard to the missing allegation that the Officers intended to harm

Daniel specifically, Daniel implicitly acknowledges this shortcoming by arguing in

                                         9
             Case: 14-12429    Date Filed: 09/11/2015   Page: 10 of 23


his brief on appeal that we should view the Officers’ use of pepper spray against

the Warren players in such a way as to create the inference that the Officers

intended to injure Warren’s coaching staff, in order to connect the Officers’

conduct to the deprivation. We cannot do this for two reasons.

      First, Daniel did not raise this argument in the district court, so he cannot

rely on it now for the first time. “Arguments raised for the first time on appeal are

not properly before this Court.” Hurley v. Moore, 233 F.3d 1295, 1297 (11th Cir.

2000).

      Second, even if Daniel had made this argument below, it would not have

solved the problem because what Daniel suggests is not a logical inference; it is a

leap over a canyon.       The Complaint specifically alleged that the Officers

“intentionally pepper sprayed the Warren County players . . . for the purposes of

injuring the Warren County players.” It continued, asserting that “[t]he purposeful

and intentional conduct [of] [Student Assailant] Kendrez Mayweather was the

direct and proximate cause of the serious personal injuries [] Daniel sustained on

October 14, 2011.”     So from the allegation that the Officers pepper sprayed

Warren’s players—not Daniel—to allow Hancock’s players to have an advantage

in fighting Warren’s players—not Daniel, we would have to conclude that the

Officers also intended for a then-unidentified Hancock player to later

catastrophically injure Daniel, the Warren players’ coach, when the Officers

                                         10
             Case: 14-12429    Date Filed: 09/11/2015   Page: 11 of 23


pepper sprayed Warren’s players. This much cannot be inferred from what is

alleged in the Complaint.

      And even if we were to find that Daniel successfully alleged that the

Officers intended to harm Daniel specifically, under binding caselaw, we could not

find that the Officers’ conduct so “shocked the conscience” as to amount to a

substantive-due-process violation. “The shocks-the-conscience inquiry . . . looks

at the objective unreasonableness of the officers’ conduct,” Tinker v. Beasley, 429

F.3d 1324, 1328-29 (11th Cir. 2005), and whether the conduct was undertaken

“maliciously and sadistically for the purpose of causing harm.” Danley v. Allen,

540 F.3d 1298, 1306-07 (11th Cir. 2008), overruled on other grounds by Ashcroft

v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009); Fennell, 559 F.3d at 1217.

      Only conduct that is “the most egregious conduct”—that is, conduct

deliberately “intended to injure in some way unjustifiable by any government

interest”—gives rise to a substantive-due-process claim. Cty. of Sacramento, 523

U.S. at 846, 849, 118 S. Ct. at 1716, 1718. As the Supreme Court has explained,

“Historically, this guarantee of due process has been applied to deliberate

decisions of government officials to deprive a person of life, liberty, or property.”

Daniels v. Williams, 474 U.S. 327, 331, 106 S. Ct. 662, 665 (1986) (emphasis in

original). Indeed, our caselaw sets a very high bar for such “conscience shocking”

conduct in non-custodial settings.

                                         11
             Case: 14-12429     Date Filed: 09/11/2015    Page: 12 of 23


      Dacosta v. Nwachukwa, 304 F.3d 1045 (11th Cir. 2002), presents an

example of just how high our threshold is. In Dacosta we found no Fourteenth

Amendment claim despite a set of facts that showed clear malicious intent. Id. at

1049. There, the defendant-appellant, an instructor at Georgia Military college,

purposefully slammed a door in a student’s face, and when the student held up her

arm to protect herself from the door, her arm shattered the glass window on the

door and became lodged in the cracked pane. Id. at 1047. The instructor then

violently swung the door several times in an attempt to knock the student back

from the door. Id. After that proved unsuccessful, the instructor reached through

the cracked glass pane, shoved the student’s face, and tried to forcibly dislodge her

arm from the window. Id. Several other students in the class had to physically

restrain the instructor until police arrived and arrested him for criminal battery. Id.

at 1047. This Court reversed the district court’s denial of the instructor’s motion to

dismiss, even though it noted that the facts described the tort of intentional battery.

Id. at 1048. As we explained, “such conduct, malicious as it may have been,” did

not amount to a federal constitutional violation. Id.

      Similarly, in Skinner v. City of Miami, 62 F.3d 344 (11th Cir. 1995), a

firefighter sued his colleagues for violating his substantive-due-process rights by

hazing him in an especially degrading and humiliating fashion. Id. at 346. We

reasoned that although “Skinner ha[d] proven that he was assaulted[,] that . . . is a

                                          12
             Case: 14-12429     Date Filed: 09/11/2015    Page: 13 of 23


tort created by state law, and not necessarily a violation of a constitutional right.”

Id. at 347. We explained that “[t]ort law is one such area that remains largely

outside the scope of substantive due process jurisprudence.” Id.

      Against this background, the Officers’ use of government-issued pepper

spray for the purpose of handicapping the Warren players during an altercation,

while surely “untoward, unfortunate, and understandably upsetting[,]” does not

state a substantive-due-process violation. Maddox v. Stephens, 727 F.3d 1109,

1127 (11th Cir. 2013). Daniel’s injuries resulted from the Student Assailant’s

intentional battery, even if the Officers’ pepper spraying contributed in some way

to the Student Assailant’s opportunity to attack Daniel. And the harm that Daniel

suffered is redressable by principles firmly rooted in state tort. Daniel has filed

state-law claims, and he must look to them for redress.

                                          V.

      As for Daniel’s claims against the District, they were premised on the

District’s alleged policies of failing to provide proper security at events and failing

to properly train and supervise those who provided security for events.

      In addressing this claim for municipal liability under § 1983, we must first

consider whether a direct causal link exists between a municipal policy or custom

and the alleged constitutional deprivation. Collins, 503 U.S. at 123, 112 S. Ct. at

1067; see White, 183 F.3d at 1259. To allege a custom or policy giving rise to a

                                          13
             Case: 14-12429    Date Filed: 09/11/2015   Page: 14 of 23


substantive-due-process violation, a plaintiff must point to either an officially

promulgated policy or an unofficial custom or practice of the government entity

shown through the repeated acts of a final policymaker for that entity. Grech v.

Clayton Cty., 335 F.3d 1326, 1329-30 (11th Cir. 2003). Either way, though, a

plaintiff “(1) must show that the local governmental entity . . . has authority and

responsibility over the governmental function in issue and (2) must identify those

officials who speak with final policymaking authority for that local governmental

entity concerning the act alleged to have caused the particular constitutional

violation in issue.” Id. at 1330. We have noted that a government entity almost

never will have a formal policy allowing a particular constitutional violation. Id.

So, usually, a plaintiff must demonstrate that the government entity has a custom

or practice of allowing the particular constitutional violation. Id. To do this, a

plaintiff generally must show “‘a persistent and widespread practice.’” Church v.

City of Huntsville, 30 F.3d 1332, 1345 (11th Cir. 1994) (quoting Depew v. City of

St. Marys, 787 F.2d 1496, 1499 (11th Cir. 1986)). Indeed, the practice must be

extensive enough to allow actual or constructive knowledge of such customs or

policies to be attributed to the governing body of the municipality. Id. “‘Normally

random acts or isolated incidents are insufficient to establish a custom or policy.’”

Church, 30 F.3d at 1345 (quoting Depew v. City of St. Marys, 787 F.2d at 1499)).

Daniel did not identify a specific officially promulgated unconstitutional policy, so

                                         14
             Case: 14-12429    Date Filed: 09/11/2015   Page: 15 of 23


he was required to demonstrate a custom or policy by alleging facts of a persistent

and widespread practice of permitting the specific constitutional violation he

alleges. He failed to do so.

   A. Daniel did not allege facts contending that the District had a policy of
      failing to provide proper security
      In the Complaint, Daniel claimed that “the [] District had an inadequate

number of properly trained security personnel present, did not have a security plan

in place for the game and [] did not have a plan in place for the deployment of

security personnel before, during or after the game.” In essence, Daniel asserted

that the District did not provide enough security and that the security that it did

provide was not competent.

      When a claim is premised on the government’s failure to protect an

individual not in custody, the “harm [suffered] will seldom, if ever, be cognizable

under the Due Process Clause.” White, 183 F.3d at 1258. The Supreme Court has

been clear that while the Fourteenth Amendment “‘forbids the State itself to

deprive individuals of life, liberty, or property without “due process of law[,]” its

language cannot fairly be extended to impose an affirmative obligation on the State

to ensure that those interests do not come to harm through other means.’” Collins,

503 U.S. at 126, 112 S. Ct. at 1069 (quoting Deshaney v. Winnebago Cty. Dep’t of

Soc. Servs., 489 U.S. 189, 195, 109 S. Ct. 998, 1003 (1989)). The Due Process

Clause of the Fourteenth Amendment “is phrased as a limitation on the State’s

                                         15
               Case: 14-12429      Date Filed: 09/11/2015       Page: 16 of 23


power to act, not as a guarantee of certain minimal levels of safety and security.”

Deshaney, 489 U.S. at 195, 109 S. Ct. at 1003.                  It “generally confer[s] no

affirmative right to governmental aid, even where such aid may be necessary to

secure life, liberty, or property interests of which the government itself may not

deprive the individual.” Id. at 196, 109 S. Ct. at 1003. But where a substantive-

due-process claim does arise in a non-custodial setting, it is evaluated under a

“shocks the conscience” standard of review. Nix, 311 F.3d at 1377.

       Here, on appeal, Daniel does not point to any alleged facts from his

Complaint that showed that the District’s failure to provide proper security was

“conscience shocking.” And even if we could look to his brief in the district

court,5 there, Daniel merely highlighted several actions that the District took after

the altercation—for example, supporting and defending the Officers’ conduct and

filing false charges against Daniel. While we can understand how such conduct

may have been upsetting and personally insulting, we cannot say that it rose to the

level of “shocking the conscience” under the caselaw. Maddox, 727 F.3d at 1127.

And the Fourteenth Amendment cannot provide relief absent “conscience-

shocking” conduct. DeShaney, 480 U.S. at 201-02, 109 S. Ct. at 1006-07; White,

183 F.3d at 1258. “[A] State’s failure to protect an individual against private


       5
          We have explained many times that “a legal claim or argument that has not been briefed
before the court is deemed abandoned and its merits will not be addressed.” Access Now, Inc. v.
Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004); see also Sapuppo v. Allstate Floridian
Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014).
                                              16
               Case: 14-12429       Date Filed: 09/11/2015       Page: 17 of 23


violence simply does not constitute a violation of the [Substantive] Due Process

Clause” otherwise. DeShaney, 480 U.S. at 197, 109 S. Ct. at 1004. As a result,

Daniel failed to allege a Fourteenth Amendment substantive-due-process claim

against the District for failing to provide proper security.

   B. Daniel failed to allege facts evidencing that the District’s failure to
      properly train and supervise was deliberately indifferent
       Daniel’s Complaint alleged that the District failed to properly train and

supervise the Officers and that that failure directly and proximately caused

Daniel’s Fourteenth Amendment constitutional deprivation. But this allegation,

too, was insufficiently supported to withstand the District’s motion to dismiss.

       Where a government entity has a policy or custom of failing to train and

supervise its employees, and that failure causes the entity’s employee to violate a

person’s constitutional rights, the government entity may be liable. Collins, 503

U.S. at 123, 112 S. Ct. at 1068; Gold v. City of Miami, 151 F.3d 1346, 1350-51

(11th Cir. 1998).6 We have previously noted that a government entity “is not

automatically liable under section 1983 even if it inadequately trained or

supervised its [] officers and those officers violated [a plaintiff’s] constitutional

rights. . . . [T]here are only ‘limited circumstances’ in which an allegation of a

failure to train or supervise can be the basis for liability under § 1983.” Gold, 151



       6
          The rule suggested by the Supreme Court for purposes of failure to train also applies to
the failure to supervise. See Gold, 151 F.3d at 1350-51.
                                                17
               Case: 14-12429        Date Filed: 09/11/2015       Page: 18 of 23


F.3d at 1350 (citing City of Canton, Ohio v. Harris, 489 U.S. 378, 387, 109 S. Ct.

1197, 1204 (1989)).           As the Supreme Court has explained, these “limited

circumstances” arise “only where the failure to train amounts to deliberate

indifference to the rights of persons with whom the police come into contact.” City

of Canton, 489 U.S. at 388, 109 S. Ct. at 1204.7 Although “municipal liability

requires a decision by a final policymaker[,]” Church, 30 F.3d at 1343, a

municipality can be liable when “a series of decisions by a subordinate official

manifest[s] a ‘custom or usage’ of which the supervisor must have been

aware.” City of St. Louis v. Praprotnik, 485 U.S. 112, 130, 108 S. Ct. 915, 928

(1988) (plurality opinion).

       In order for liability to attach, however, the municipality must have had

notice of a need to train or supervise in a particular area. Gold, 151 F.3d at 1351.

Otherwise, as a matter of law, the entity cannot be liable for failure to train and

supervise. Id. To establish notice and deliberate indifference for purposes of

failure to train, a plaintiff must “ordinarily” show “a pattern of similar

constitutional violations by untrained employees.” Connick v. Thompson, 563 U.S.



       7
          The district court erred in applying the heightened “shocks the conscience” level of fault
to Daniel’s claims for failure to train and supervise. Nevertheless, for the reasons explained
infra, it correctly entered judgment for the District, so we affirm. See Turner v. Am. Fed’n of
Teachers, 138 F.3d 878, 880 n.1 (11th Cir. 1998) (“We must affirm the judgment of the district
court if the result is correct even if the district court relied upon a wrong ground or gave a wrong
reason.”).

                                                18
             Case: 14-12429     Date Filed: 09/11/2015    Page: 19 of 23


51, __, 131 S. Ct. 1350, 1360 (2011) (quoting Bd. of Comm’rs of Bryan Cty. v.

Brown, 520 U.S. 397, 409, 117 S. Ct. 1382 (1997)).

      For example, in Brooks v. Scheib, 813 F.2d 1191 (11th Cir. 1987), this Court

held that a city lacked notice of past police misconduct where ten citizen

complaints about the specific police officer at issue had been made. Id. at 1193.

We reasoned that despite the number of complaints, the plaintiff “never

demonstrated that past complaints of police misconduct had any merit” or had any

relation to the specific conduct at issue so that the city “knew or should have

known that the natural consequence of its policy and practices would be the

deprivation of rights.” Id.

      Similarly, in Wright v. Sheppard, 919 F.2d 665 (11th Cir. 1990), we held

that a sheriff’s department was not liable for a deputy’s acts where the deputy

assaulted a man to settle a private debt for a third party. We found that the need

for training was not “plainly obvious.” Id. at 674. Even though the sheriff had

previously heard that officers assisted in private debt collections, we concluded

that there was “no evidence of a history of widespread prior abuse . . . [that] put the

sheriff on notice of the need for improved training or supervision.” Id. at 674; see

also Popham v. City of Talladega, 908 F.2d 1561, 1564-65 (11th Cir. 1990).

      Here, Daniel did not even identify a pattern of prior similar instances of

alleged improper training and supervision that resulted in significant injuries to

                                          19
             Case: 14-12429    Date Filed: 09/11/2015   Page: 20 of 23


people whom the District hired security to protect. Instead, Daniel asserts that his

allegations concerning the existing rivalry between the two schools, the fact that it

was Hancock’s homecoming game, and the fact that a Warren County law-

enforcement officer had made inquiries to the District about security should have

put the District on “notice of its need to provide training and supervision with

respect to the area of security.” But these allegations did not demonstrate that the

District had a previously existing problem with security it had provided at District

events. There was nothing about these allegations that suggested that security that

the District had arranged in the past was inadequately trained or supervised. In

short, under our caselaw these allegations did not present the sort of “‘continued

adherence to an approach [the District] kn[e]w or should [have] know[n] . . . failed

to prevent tortious conduct by employees.’” Connick, 131 S. Ct. at 1360 (quoting

Bryan Cty., 520 U.S. at 407, 117 S. Ct. at 1382).

      And the Complaint had yet another flaw. Even had Daniel identified a

pattern of similar conduct that should have provided notice, he still could not have

cleared another hurdle: “the identified deficiency in a [] training program [and

supervision] must be closely related to the ultimate injury.” City of Canton, 489

U.S. at 391, 109 S. Ct. at 1206. So Daniel still would have had to have alleged that

the training and supervision deficiency actually caused the Officers’ challenged

actions. To do so, Daniel would have had to have demonstrated both a link

                                         20
              Case: 14-12429     Date Filed: 09/11/2015   Page: 21 of 23


between the District’s alleged failure to train and supervise and the risk that the

Officers would then pepper spray the Hancock players, on the one hand, and a link

between the risk that the Officers would pepper spray the Hancock players and

Daniel’s specific injuries would result to Daniel, on the other.           See Hale v.

Tallapoosa Cty., 50 F.3d 1579, 1584 (11th Cir. 1995). Daniel’s Complaint failed

to allege facts sufficient to establish either nexus.

      Daniel’s Complaint alleged only that the District’s “deliberately indifferent

policy, practice and custom” of failing to provide proper security, proper training,

and proper supervision “was the direct and proximate cause of the . . . deprivation

of [] Daniel’s liberty interest in bodily integrity.” It did not assert or show that,

“through its deliberate conduct, [the District] was the ‘moving force’ behind the

injury” caused by the Student Assailant. Bryan Cty., 520 U.S., at 404, 117 S. Ct. at

1388. The absence of such allegations is independently fatal to Daniel’s claim

against the District. An entity is liable under § 1983 only “when the ‘execution of

the government’s policy or custom . . . inflicts the injury.’” Gold, 151 F.3d at

1350. For these reasons, the district court was correct to dismiss Daniel’s § 1983

claim against the District.

                                           V.

      Next, Daniel contends that the district court abused its discretion in denying

as futile his motion to amend his original complaint. Generally, Rule 15(a), Fed.

                                           21
              Case: 14-12429   Date Filed: 09/11/2015   Page: 22 of 23


R. Civ. P., restricts a district court’s discretion to dismiss a complaint without

prejudice. Thomas v. Town of Davie, 847 F.2d 771, 773 (11th Cir. 1988). We

have noted that if a more carefully drafted complaint might state a claim, the

district court must provide a plaintiff with at least one chance to amend the

complaint before the dismissing the case with prejudice. Bank v. Pitt, 928 F.2d

1108, 1112 (11th Cir. 1991). But, among other exceptions, this rule does not apply

where amendment would be futile. Bryant v. Dupree, 252 F.3d 1161, 1163 (11th

Cir. 2001).

      Here, Daniel’s proposed amended complaint would have been futile for all

of the reasons that we have described in this opinion. Nor, in view of the nature of

the deficiencies, could better drafting have cured enough of the problems to allow

Daniel to have stated a claim on these facts. Moreover, the district court evaluated

Appellees’ motions to dismiss against the allegations of the proposed amended

complaint, effectively allowing Daniel the benefit of amending his original

complaint.    Under these circumstances, the district court did not abuse its

discretion in denying leave to amend and dismissing the § 1983 claims with

prejudice. Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1263 (11th Cir. 2004).

                                        VI.

      Finally, Daniel appeals the district court’s refusal to exercise its

supplemental jurisdiction over his state-law claims and its dismissal of those

                                        22
             Case: 14-12429    Date Filed: 09/11/2015    Page: 23 of 23


claims without prejudice. A district court can exercise supplemental jurisdiction

over all state-law claims that arise from a common nucleus of operative facts with

a substantial federal claim. Parker, 468 F.3d at 743. But a district court may

decline to exercise supplemental jurisdiction over a claim if the district court has

dismissed all claims over which it has original jurisdiction.          28 U.S.C. §

1367(c)(3). Because the district court properly dismissed Daniel’s federal claims,

the district court did not abuse its discretion by declining to exercise supplemental

jurisdiction. Parker, 468 F.3d at 738.

                                         V.

      In short, the district court did not err in dismissing Daniel’s complaint and in

denying Daniel’s motion to amend, and it did not abuse its discretion in refusing to

exercise supplemental jurisdiction over Daniel’s state-law claims. The district

court’s order is AFFIRMED.




                                         23